MICHAEL MYERS LOCK-UP AGREEMENT

This LOCK-UP AGREEMENT (this “Agreement”), dated as of March 18, 2018, is being
executed and delivered as of March 18, 2018, by Michael Myers (“Stockholder”) in
favor of and for the benefit of Skinvisible, Inc., a Nevada corporation
(“Parent”).

RECITALS

A.       Stockholder is a director or officer of Quoin Pharmaceuticals, Inc., a
Delaware corporation (“Quoin”).

B.       Quoin, Parent, Quoin Merger Sub, Inc., a Delaware corporation and a
direct wholly owned subsidiary of Parent (“Merger Sub”), are entering into that
certain Agreement and Plan of Merger, dated as of March 18, 2018 (as amended
from time to time, the “Merger Agreement”), pursuant to which Quoin will merge
with and into Merger Sub with Quoin surviving as a wholly owned subsidiary of
Parent.

C.       The Merger Agreement contemplates that, upon consummation of the
Stockholder will receive shares of Parent Common Stock in the Mergers (the
“Parent Shares”) and that the Stockholder will be subject to certain
restrictions on transfer of such shares as provided herein.

Stockholder, intending to be legally bound, agrees as follows:

1.                  Defined Terms. Each capitalized term used in this Agreement
but not otherwise defined herein shall have the meaning ascribed thereto in the
Merger Agreement.

2.                  Representations and Warranties of Stockholder. Stockholder
represents and warrants to Parent as of the date hereof as follows:

(a)                Stockholder is the holder and “beneficial owner” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of the
number of outstanding shares of common stock of Quoin set forth beneath
Stockholder’s signature on the signature page hereof (the “Quoin Shares”), and
Stockholder has good and valid title to Quoin Shares, free and clear of any
liens, pledges, security interests, adverse claims, equities, options, proxies,
charges, encumbrances or restrictions of any nature, other than as otherwise
restricted under the Securities Act of 1933, as amended (the “Securities Act”).

(b)               Stockholder has the sole right to vote and to dispose of Quoin
Shares.

(c)                Stockholder has read this Agreement and, to the extent
Stockholder felt necessary, has discussed with counsel the limitations imposed
on Stockholder’s ability to sell, transfer or otherwise dispose of the Parent
Shares. Stockholder fully understands the limitations this Agreement places upon
Stockholder’s ability to sell, transfer or otherwise dispose of the Parent
Shares.

 1 

 

 

3.                  Lock-Up.

(a)                Stockholder will not, during the period commencing on the
date of the Effective Time of the Merger and, subject to the terms set forth
herein, ending 180 days after the Effective Time of the Merger (the “Lock-up
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any Parent Shares, or (2) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Parent Shares, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of the Parent Shares, in
cash or otherwise.

(b)               Notwithstanding the foregoing, Stockholder may transfer Parent
Shares (i) to Affiliates (including, for the avoidance of doubt, if Stockholder
is a corporation, partnership, limited liability company, investment fund, trust
or other business entity, such investment funds or other business entities
controlled or managed by, or that controls or manages, or under common
management with, the Stockholder) or charitable organizations; (ii) if
Stockholder is an individual, to any member of Stockholder’s immediate family,
or to a trust for the benefit of Stockholder or any member of Stockholder’s
immediate family for estate planning purposes or for the purposes of personal
tax planning, or upon the death of Stockholder, by will or intestacy; (iii) if
Stockholder is a corporation, partnership, limited liability company, investment
fund or other business entity, as part of a disposition, transfer or
distribution by the Stockholder to its equity holders; (iv) if the Stockholder
is a trust, to a trustor or beneficiary of the trust; or (v) to a nominee or
custodian of a Person or entity to whom a disposition or transfer would be
permissible under this clause (b); provided, however, that any such transfer
shall be permitted under this clause (b) only if, as a precondition to such
transfer, such donee, transferee or distributee agrees in writing to be bound by
all of the terms of this Agreement.

(c)                For the avoidance of doubt, the restrictions in this
Agreement shall apply only to the Parent Shares received in the Merger.

4.                  Stop Transfer Instructions. Stockholder acknowledges and
agrees that stop transfer instructions will be given to Parent’s transfer agent
with respect to the Parent Shares until the expiration of the Lock-Up Period.

5.                  Independence of Obligations. The covenants and obligations
of Stockholder set forth in this Agreement shall be construed as independent of
any other agreement or arrangement between Stockholder, on the one hand, and
Parent or Parent, on the other hand. The existence of any claim or cause of
action by Stockholder against Parent or Parent shall not constitute a defense to
the enforcement of any of such covenants or obligations against Stockholder.

6.                  Specific Performance. Stockholder acknowledges that Parent
could be damaged irreparably if any of the provisions of this Agreement are not
performed in accordance with their specific terms and that any breach of this
Agreement by Stockholder could not be adequately compensated by monetary
damages. Accordingly, Stockholder agrees that (a) it will waive, in any action
for specific performance, the defense of adequacy of a remedy at law, and (b) in
addition to any other right or remedy to which Parent may be entitled, at law or
in equity, Parent

 2 

 

 

will be entitled to seek to enforce any provision of this Agreement by a decree
of specific performance and to seek temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.

7.                  Notices. All notices and other communications hereunder
shall be in writing (including email or similar writing) and must be given:

(a)                If to Parent, to:

Skinvisible, Inc.

6320 S. Sandhill Road, Suite 10

Las Vegas, Nevada, 89120 U.S.A.

 

Attention: Terry Howlett

Email: terry@skinvisible.com

with a copy (which will not constitute notice) to:

The Doney Law Firm

4955 S. Durango Dr., Ste. 165

Las Vegas, NV 89113

Attention: Scott Doney.

Email: scott@doneylawfirm.com

and with a copy (which will not constitute notice), following the Closing, to:

Dentons US LLP

1221 Avenue of the Americas

New York, NY 10020

 

Attention: Jeffrey Baumel

Ilan Katz

Email: jeffrey.baumel@dentons.com

ilan.katz@dentons.com

(b)               If to Stockholder, to

Michael Myers

42127 Pleasant Forest Court

Ashburn, VA 20148

 

Attention: Michael Myers

email: mmyers@quoinpharma.com

or such other physical address or email address as a party may hereafter specify
for the purpose by notice to the other parties hereto. Each notice, consent,
waiver or other communication under this Agreement will be effective only (i) if
given by email, when the email is transmitted to the email address specified in
this Section 7 or (ii) if given by overnight courier or personal delivery when
delivered at the physical address specified in this Section 7.

 3 

 

 

8.                  Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
affecting the validity or enforceability of the remaining provisions hereof. Any
such prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision will be
interpreted to be only so broad as is enforceable.

9.                  Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed by, construed under and enforced in accordance with the laws of the
State of Delaware, without giving effect to principles of conflict or choice of
laws which would result in the application of the laws of any other
jurisdiction.

10.              Consent to Jurisdiction. Any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby or
thereby will be brought exclusively in the United States District Court for the
District of Delaware or in the Court of Chancery of the State of Delaware, and
each of the parties hereto hereby consents to the exclusive jurisdiction of
those courts (and of the appropriate appellate courts therefrom) in any suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any suit, action or proceeding in any of those courts or that
any suit, action or proceeding which is brought in any of those courts has been
brought in an inconvenient forum. Process in any suit, action or proceeding may
be served on any party anywhere in the world, whether within or without the
jurisdiction of any of the named courts. Without limiting the foregoing, each
party agrees that service of process on it by notice as provided in Section 7
will be deemed effective service of process. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

11.              Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither any failure nor any delay
by a party in exercising any right, power or privilege under this Agreement or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable Law, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in a written document signed by the
other party, (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given, and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.

 4 

 

 

12.              Effectiveness; Termination. This Agreement shall only be
effective upon the Effective Time of Merger 1 and shall automatically terminate
in the event of the termination of the Merger Agreement for any reason.

13.              Further Assurances. Stockholder shall execute and/or cause to
be delivered to Parent such instruments and other documents and shall take such
other actions as Parent may reasonably request for the purpose of carrying out
the transactions contemplated by this Agreement.

14.              Entire Agreement and Modification. This Agreement, the Merger
Agreement and any other documents delivered by the parties in connection
herewith constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, between the parties with respect to its subject matter
and constitute (along with the documents delivered pursuant to this Agreement) a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement may not be amended,
supplemented or otherwise modified except by a written document executed by the
party against whose interest the modification will operate. The parties will not
enter into any other agreement inconsistent with the terms and conditions of
this Agreement and the Merger Agreement, or that addresses any of the subject
matters addressed in this Agreement and the Merger Agreement.

15.              Non-Exclusivity. The rights and remedies of Parent hereunder
are not exclusive of or limited by any other rights or remedies which Parent may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative).

16.              Expenses. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such
expenses.

17.              Assignment. This Agreement and all obligations of Stockholder
hereunder are personal to Stockholder and may not be transferred or delegated by
Stockholder at any time, except in accordance with Section 2(b) of this
Agreement. Parent may freely assign any or all of its rights under this
Agreement, in whole or in part, to any successor entity without obtaining the
consent or approval of Stockholder.

18.              Binding Nature. Subject to Section 17, this Agreement will
inure to the benefit of Parent and its successors and assigns and will be
binding upon Stockholder and Stockholder’s representatives, executors,
administrators, estate, heirs, successors and assigns.

19.              Survival. Each of the representations, warranties, covenants
and obligations contained in this Agreement shall survive the consummation of
the Mergers.

20.              Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, but all of which,
taken together, will constitute one and the same instrument. An electronic copy
of a party’s signature (including signatures in Adobe PDF or similar format)
shall be deemed an original signature for purposes hereof.

21.              Headings; Construction. The headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement. In this Agreement (a) words
denoting the singular include the plural and vice versa, (b) ”it” or “its” or
words denoting any gender include all genders and (c) the word “including” means
“including without limitation,” whether or not expressed.

(Signature page follows)

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Lock-Up Agreement to be
duly executed as of the day and year first above written.

SKINVISIBLE, INC.

By: /s/ Terry Howlett

Name: Terry Howlett
Title: President & Chief Executive Officer

STOCKHOLDER

/s/ Michael Myers
MICHAEL MYERS

 6 

 

 